United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Odessa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2226
Issued: September 13, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION

On September 1, 2010 appellant, through counsel, filed a timely appeal from a July 26,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) terminating wageloss compensation and medical benefits.1
The Board has duly considered the matter and finds that the termination must be reversed
as OWCP has not met its burden of proof.
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 In a letter dated November 24, 2009,
OWCP proposed to terminate appellant’s medical benefits for her accepted lumbar and cervical
conditions on the grounds that these conditions had resolved. By decision dated January 4, 2010
1

On June 20, 2008 appellant, then a 45-year-old rural carrier associate, filed a traumatic injury claim alleging that
on that day she injured herself when she fell on her back after tripping on shrink wrap around a pallet of newspapers.
OWCP accepted the claim for contusions to the kidney and liver, hematuria and cervical, thoracic and bilateral
shoulder myositis. It later expanded the claim to include temporary aggravation of lumbar degenerative disc
disease. Appellant stopped work on June 20, 2008 and was placed on the periodic rolls for temporary total disability
by letter dated October 27, 2008. She returned to limited-duty work for three hours per day on August 27, 2009.
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

OWCP terminated wage-loss compensation and medical benefits for her cervical, lumbar,
bilateral shoulder myositis and aggravation of lumbar degenerative disc disease which OWCP’s
hearing representative affirmed on July 26, 2010.
Under OWCP procedures, a notice of proposed termination should inform appellant of all
the conditions under consideration for termination and allow appellant an opportunity to respond
prior to termination of her compensation benefits.3 While OWCP provided appellant with notice
that it proposed to terminate medical benefits for her accepted lumbar and cervical conditions, it
did not provide her with any notice that her bilateral shoulder condition would be included in the
termination of compensation benefits or that her wage-loss compensation benefits would also be
terminated. The Board finds that the November 24, 2009 letter cannot be construed as a proper
pretermination notice as it failed to include all the conditions or benefits terminated by OWCP in
its final decision of January 4, 2010. As OWCP did not provide appellant proper notice on an
opportunity to respond prior to termination of her compensation benefits for her bilateral
shoulder condition and wage-loss compensation benefits, the Board finds that OWCP failed to
meet its burden of proof.4 Accordingly,
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 26, 2010 is reversed.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See Winton A. Miller, 52 ECAB 405, 407 (2001) citing to Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.6 (March 1997); see also Fred Foster, 1 ECAB 127, 133 (1948).
4

See Winton A. Miller, supra note 3.

2

